DAUKSCH, Judge.
Appealed is an Order for new trial after jury verdict which the court determined was not lawfully reached. The trial court held “. . . under no theory advanced either by the Plaintiffs or by the Defendant could the jury have lawfully reached its verdict of $19,075.00. This award is below the lowest amount which could possibly be reached under the evidence.”
The Appellant has demonstrated and we find in the record a theory upon which the jury could have lawfully reached its verdict. Therefore the Order for new trial is reversed and the cause remanded for judgment on the verdict. Heymann v. Fusco, 132 So.2d 216 (Fla. 3d DCA 1961).
REVERSED and REMANDED.
CROSS and ALDERMAN, JJ., concur.